DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/13/2022 has been entered.  Claims 1-3 and 5-20 are pending in the application.  Applicant’s amendments to the claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/14/2022.  Applicant’s amendments to the claims have overcome the objection to the abstract previously set forth in the Non-Final Office Action mailed 03/14/2022.
Specification
The disclosure is objected to because of the following informalities: the recitation of “1.8 nT” on page 20 line 12 should be corrected to “1.8 T”, the recitation of “the average crystal grain size expressed in Table 1” should be changed as Table 1 does not express a crystal grain size.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The examiner interprets “upper-side insulating layer” and “lower-side insulating layer” to refer to insulating layers formed on forsterite layers that are formed on opposite sides of a steel sheet as disclosed in the instant specification page 17 lines 11-16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 5 includes the recitation “a forsterite layer is formed on the steel sheet, and a fraction of the area having a thickness of 0 µm more and 2 µm or less from a surface of the steel sheet of the forsterite layer is equal to or greater than 75%” which is indefinite because it is unclear to the examiner if the phrase “thickness of 0 µm more and 2 µm or less from a surface of the steel sheet” means the forsterite allows for a thickness of 0 µm, if it means for the thickness of the forsterite to be more than 0 µm and 2 µm or less, if it means for the thickness of the forsterite to be 0 µm or greater and located within 2 µm of the steel and if so if that means the forsterite is at least partially within 2 µm of the steel or if the forsterite is entirely contained within the 2 µm, or if it means for the thickness of the forsterite to be greater than 0 µm and located within 2 µm of the steel and if so if that means the forsterite is at least partially within 2 µm of the steel or if the forsterite is entirely contained within the 2 µm.  If the phrase means the forsterite allows for a thickness of 0 µm then it is further unclear if forsterite is being required, because a thickness of 0 µm would mean there is no forsterite, which further makes claim 6 unclear if an insulating layer is required if the forsterite thickness is zero.  The examiner notes that the instant specification includes the recitation “when a part is referred to as being ‘on’ another part, it can be directly on the other part or intervening parts may also be present” page 9 lines 12-13.  The examiner interprets the instant claim to be met when the forsterite has a thickness of 2 µm or less and greater than 0 µm because no layers are recited as being placed on the steel before the forsterite and a thickness of 0 µm would mean there is no forsterite.  Claims 6-7 are further rejected as being indefinite for being dependent upon the indefinite claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 3,240,638 A) herein Wiener, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki.
Regarding claim 1, Winer discloses:
A double oriented iron-silicon magnetic alloy sheet [Column 1 lines 17-19, Wiener]
Wherein at least 70% of the volume of the sheet comprise cube texture grains with the orientation (100)[001], with cube faces within 5° and cube edges within 15°.  The examiner notes that the overlap of the grains oriented within 15° of (100)[001] of Winer and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
A steel composition shown below in Table 1.  Wiener does not specify including phosphorus, however the examiner submits that this would have been obvious in view of Matsuzaki.  Matsuzaki teaches a magnetic steel sheet having magnetic properties in multiple directions [abstract, Matsuzaki] wherein P is contained as 0.35 wt% or less in order to improve iron loss [Column 13 lines 39-49, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the P content of Matsuzaki in the steel of Wiener in order to improve iron loss as taught by Matsuzaki.  The examiner notes that the overlap of the steel compositions of the instant claim and Wiener modified by Matsuzaki is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claims 1-3, weight%
Wiener, weight% [Column 9 lines 4-10]
Si
2.0-6.0 (claim 1)
2.2-7
Al
0.0005-0.04 (claim 1)
0.001- 0.015
S
0.0001-0.003 (claim 1)
0.0005-0.03
Mn
0.02-1.0 (claim 1)
0.002-0.20
N
0.003 or less excluding 0% (claim 1)
0.01 or less [Column 9 line 74]
C
0.01 or less excluding 0% (claim 1)
0.001-0.1
Ti
0.01 or less excluding 0% (claim 1)
Below 0.005 [Column 9 lines 64-68]
P
0.005-0.10 (claim 1)
Not specified
Sb
0.001-0.1* (claim 2)
Not specified
Sn
0.001-0.1* (claim 2)
Not specified
Mo
0.01 or less** (claim 3)
Not specified
Bi
0.01 or less** (claim 3)
Not specified
Pb
0.01 or less** (claim 3)
Not specified
Mg
0.01 or less** (claim 3)
Not specified
As
0.01 or less** (claim 3)
Not specified
Be
0.01 or less** (claim 3)
Not specified
Sr
0.01 or less** (claim 3)
Not specified
Fe and impurities
Balance (claim 1)
Balance
[Mn]/[S]
≥60 (claim 1)
Not specified
*these elements are required by claim 2
**one or more of these elements required by claim 3


Regarding claim 2, Wiener does not disclose the use of Sb or Sn, however the examiner submits that it would have been obvious to one of ordinary skill in the art to use 0.20 weight% or less of Sb and/or Sn in view of Matsuzaki.  Matsuzaki teaches addition of 0.20 weight% or less of Sb and/or Sn can be done in order to suppress fine grains and maintain coarse grains thus controlling grain size [Column 14 lines 27-59, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.20 weight% or less of Sb and/or Sn in the steel of Wiener in order to control grain size as taught by Matsuzaki.  The examiner notes that the overlap of the steel compositions of the instant claim and Wiener modified by Matsuzaki is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Wiener does not disclose the use of Mo, Bi, Pb, Mg, As, Be, or Sr, however the examiner submits that one of ordinary skill in the art would recognize that impurity level amounts of Mo, Bi, Pb, Mg, As, Be, and Sr would be expected to be present within a steel which meets the limitation of 0.01 wt% or less.  Alternatively, the examiner submits that the absence of Mo, Bi, Pb, Mg, As, Be, or Sr, meets the instant claim as a lower limit is not defined and thus includes zero.  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use 2.0 weight% or less of Mo, W, and/or Cu in view of Matsuzaki.  Matsuzaki teaches addition of 2.0 weight% or less of Mo, W, and/or Cu can be done in order to decrease eddy current loss [Column 14 lines 7-14, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 2.0 weight% or less of Mo, W, and/or Cu in the steel of Winer in order to decrease eddy current loss as taught by Matsuzaki.  The examiner notes that the overlap of the steel compositions of the instant claim and Wiener modified by Matsuzaki is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 5,948,180 B1) herein Wiener et al. (US 3,240,638 A) herein Wiener, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki, in further view of Okabe et al. (US 6,562,473 B1) herein Okabe, as evidenced by Robie et al. (Molar Volumes and Densities of Minerals) herein Robie.
Regarding claim 5, Wiener modified by Matsuzaki teaches the use of aluminum oxide as an annealing separator in final annealing [Column 13 lines 65-69, Wiener].   Winer modified by Matsuzaki does not specify the use of forsterite, however the examiner submits the use of forsterite would have been obvious in view of Okabe.  Okabe similarly teaches producing doubly oriented electrical steel sheets [Column 10 lines 57-60, Okabe] wherein an oxide formed from an annealing separator is used on the steel sheet and can be for example forsterite or alumina [Column 19 lines 61-64, Okabe], wherein the oxide layer is 1.0 g/m2 or less on the surface [Column 19 lines 51-55, Okabe].  The examiner submits that one of ordinary skill in the art would recognize that forsterite as taught by Okabe is an equivalent oxide that could be used for the final annealing of Wiener modified by Matsuzaki.  See MPEP 2144.06(II).  Robie teaches that forsterite has a density of 3.214 g/cm3 [page 19, Robie], which can be used to determine the thickness of the oxide layer to get 1.0 g/m2.                                  
                                    
                                        
                                            
                                                
                                                    3.214
                                                    
                                                        
                                                            
                                                                
                                                                    g
                                                                
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            m
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    *
                                                    
                                                        
                                                            
                                                                
                                                                    100
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    c
                                                                                    m
                                                                                
                                                                                
                                                                                    m
                                                                                
                                                                            
                                                                             
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            1.0
                                            
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            
                                                                
                                                                    m
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    µ
                                                    m
                                                
                                            
                                        
                                    
                                    =
                                    3.214
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    µ
                                                    m
                                                
                                            
                                        
                                    
                                     
                                     
                                    
                                        
                                            1
                                        
                                        
                                            3.214
                                            
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            µ
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    0.31
                                    
                                        
                                            µ
                                            m
                                        
                                    
                                
                              The examiner submits that thickness of the forsterite of Okabe modified by Hayakawa would be about 0.31 µm thick or less.  Wiener modified by Matsuzaki and Okabe does not specify how much of the forsterite must be this thickness, the examiner submits that absent a specific indication to vary the thickness of the forsterite one of ordinary skill in the art would treat the entirety of the steel sheet with the same amount of forsterite across both surfaces of the sheet, and so the fraction of area having a thickness of within 2 µm from a surface of the steel sheet of the forsterite layer would be 100%.  The examiner notes that the overlap of the forsterite thickness of Wiener modified by Matsuzaki and Okabe and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Wiener modified by Matsuzaki does not specify the use of an insulation coating on the annealing separator, however the examiner submits that the use of an insulation coating would have been obvious in view of Okabe.  Okabe teaches the use of insulating coatings in order to improve iron loss [Column 22 lines 31-34, Okabe] with a thickness of 0.5-5 µm for organic or inorganic coatings [Column 22 lines 64-66, Okabe].  Okabe does not specify a difference in the thickness of the coatings for each side of the steel, the examiner submits that absent a specific indication to vary the coating thickness one of ordinary skill in the art would treat the entirety of the steel sheet with the same coating thickness across both surfaces of the sheet, and so the difference between the thickness of the upper and lower layers would be 0% of the thickness of the lower layer.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the insulating coating of Okabe on the steel of Wiener modified by Matsuzaki in order to improve the iron loss as taught by Okabe.  The examiner notes that the overlap of the coating thickness of Wiener modified by Matsuzaki and Okabe and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 5,948,180 B1) herein Wiener et al. (US 3,240,638 A) herein Wiener, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki, in further view of Okabe et al. (US 6,562,473 B1) herein Okabe, in further view of Nakamura et al. (US 4,618,377 A) herein Nakamura, as evidenced by Robie et al. (Molar Volumes and Densities of Minerals) herein Robie.
Regarding claim 7, as discussed above claim 6 is unpatentable over Wiener modified by Matsuzaki and Okabe.  Wiener modified by Matsuzaki and Okabe does not specify an average roughness value for the insulating layers, however the examiner submits that absent a specific indication to vary the roughness one of ordinary skill in the art would treat the entirety of the steel sheet with the same roughness across both surfaces of the sheet, and so the difference between the roughness of the upper and lower layers would be 0 µm.  Alternatively the examiner submits a difference in roughness values of 0.3 µm or less be obvious in view of Nakamura.  Nakamura teaches an insulating film for an electrical steel sheet [Column 1 lines 7-11, Nakamura] wherein a roughness Ra in the range of 0.5-1.5 µm enables stable formation of the film, improves blanking, insulation, and weldability properties [Column 9 lines 8-12, Nakamura].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the film of Wiener modified by Matsuzaki and Okabe to have a roughness Ra in the range of 0.5-1.5 µm to improve blanking, insulation, and weldability.  Wiener modified by Matsuzaki and Okabe and Nakamura does not specify that the roughness should be varied on each side of the steel, the examiner submits that absent a specific indication to vary the roughness one of ordinary skill in the art would treat the entirety of the steel sheet with the same roughness across both surfaces of the sheet, and so the difference between the roughness of the upper and lower layers would be 0 µm.  Alternatively, the examiner notes that both layers would have a roughness range of 0.5-1.5 µm and thus a possible roughness difference of 0-1.0 µm which the examiner notes overlaps with the instantly claimed 0.3 µm or less.  The examiner notes that the overlap of the roughness difference ranges of the instant application and Wiener modified by Matsuzaki and Okabe and Nakamura is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 5,948,180 B1) herein Tomida, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki.
Regarding claim 1, Tomida discloses:
A doubly oriented silicon steel sheet wherein at least 70% by area of the crystal grains have a crystallographic orientation within ±15° of the cubic orientation of {100}<001> [abstract, Tomida], the examiner notes that silicon steel sheets and electrical steel sheets are synonymous in the art.  The examiner notes that the overlap of the area percentage of the oriented grains of Tomida and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Tomida discloses the steel has a composition shown below in Table 2.  
The examiner notes that while Tomida discloses a carbon content that does not overlap, the range is close enough that prima facie one skilled in the art would have expected them to have overlapping or similar properties.  Further, the examiner notes that the instant application Tables detail example steels with carbon contents that fall outside of the instantly claimed range however fall within the range of Tomida and magnetic properties that meet later instant claims and are listed in the instant specification Tables as “examples” rather than “comparative examples”.    Further, the examiner notes that Tomida does teach reasoning for why one of ordinary skill in the art would use carbon contents of 0.005 weight% or less, because higher carbon contents impair the magnetic characteristics of a steel sheet [Column 7 lines 36-39, Tomida].
The examiner notes that Tomida does not specify that the balance is iron and impurities, however the examiner submits that one of ordinary skill in the art would recognize the balance for steel will be iron and impurities.  
Tomida does not specify what impurities are present, however Tomida teaches that unavoidable impurities are preferably as low as possible [Column 8 lines 40-42, Tomida] and Tomida shows P, S, and N, which the examiner notes are common impurities in steel, in the example steels in Figure 1 of Tomida.  The examiner notes that the steel compositions of Tomida are not limited to the compositions of Figure 1, however the highest levels of P, S, and N can be treated as permissible amounts in the steel.  Alternatively, the examiner submits it would have been obvious to control the contents of P, S, and N in view of Matsuzaki.  Matsuzaki teaches a magnetic steel sheet having magnetic properties in multiple directions [abstract, Matsuzaki] wherein P is contained as 0.35 wt% or less in order to improve iron loss [Column 13 lines 39-49, Matsuzaki], S is contained as 0.050 wt% or less to maintain coarse grains and thus control grain size [Column 13 lines 50-59, Matsuzaki], and N is contained as 0.010 wt% or less to maintain coarse grains and thus control grain size [Column 15 lines 4-13, Matsuzaki].  The examiner notes that Tomida discloses controlling grain size based on sheet thickness [Column 5 lines 16-26, Tomida] and so one of ordinary skill in the art would want methods of controlling grain size in the steel of Tomida.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the P, S, and N contents of Matsuzaki in the steel of Tomida in order to improve iron loss and control grain size as taught by Matsuzaki.
The examiner submits it would have been obvious to control the content of Ti to be 0.20 wt% or less in view of Matsuzaki.  Matsuzaki teaches controlling Ti to be 0.20 wt% or less in order to suppress fine grains and thus control grain size [Column 14 lines 27-49, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.20 weight% or less of Ti in the steel of Tomida in order to control grain size as taught by Matsuzaki.
The examiner notes that the overlap and nearness of composition ranges of Tomida and the instant application is prima facie evidence of obviousness in view of the applicant’s data in the instant specification showing that the different composition ranges can achieve overlapping properties.  See MPEP 2144.05(I).  Alternatively, the examiner notes that the overlap and nearness of composition ranges of Tomida modified by Matsuzaki and the instant application is prima facie evidence of obviousness in view of the applicant’s data in the instant specification showing that the different composition ranges can achieve overlapping properties.  See MPEP 2144.05(I).  
Table 2

Instant claims 1-3, weight%
Tomida, weight% [Column 6 lines 56-57]
Si
2.0-6.0 (claim 1)
Si+0.5Mn≤4 [Column 8 lines 24-27]
Si-0.5Mn≥1.5
Al
0.0005-0.04 (claim 1)
0.2 or less [Column 8 lines 28-39]
S
0.0001-0.003 (claim 1)
0.010 or less [Figure 1]
Mn
0.02-1.0 (claim 1)
Si+0.5Mn≤4 [Column 8 lines 24-27]
Si-0.5Mn≥1.5
N
0.003 or less excluding 0% (claim 1)
0.010 or less [Figure 1]
C
0.01 or less excluding 0% (claim 1)
0.02-0.2 [Column 7 lines 35-55]
Ti
0.01 or less excluding 0% (claim 1)
Not specified
P
0.005-0.10 (claim 1)
0.010 or less [Figure 1]
Sb
0.001-0.1* (claim 2)
Not specified
Sn
0.001-0.1* (claim 2)
Not specified
Mo
0.01 or less** (claim 3)
Not specified
Bi
0.01 or less** (claim 3)
Not specified
Pb
0.01 or less** (claim 3)
Not specified
Mg
0.01 or less** (claim 3)
Not specified
As
0.01 or less** (claim 3)
Not specified
Be
0.01 or less** (claim 3)
Not specified
Sr
0.01 or less** (claim 3)
Not specified
Fe and impurities
Balance (claim 1)
Not specified
[Mn]/[S]
≥60 (claim 1)
Not specified
*these elements are required by claim 2
**one or more of these elements required by claim 3


Regarding claim 2, Tomida does not disclose the use of Sb or Sn, however the examiner submits that it would have been obvious to one of ordinary skill in the art to use 0.20 weight% or less of Sb and/or Sn in view of Matsuzaki.  Matsuzaki teaches addition of 0.20 weight% or less of Sb and/or Sn can be done in order to suppress fine grains and maintain coarse grains thus controlling grain size [Column 14 lines 27-59, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.20 weight% or less of Sb and/or Sn in the steel of Tomida in order to decrease eddy current loss as taught by Matsuzaki.  The examiner notes that the overlap and nearness of composition ranges of Tomida modified by Matsuzaki and the instant application is prima facie evidence of obviousness in view of the applicant’s data in the instant specification showing that the different composition ranges can achieve overlapping properties.  See MPEP 2144.05(I).
Regarding claim 3, Tomida does not disclose the use of Mo, Bi, Pb, Mg, As, Be, or Sr, however the examiner submits that one of ordinary skill in the art would recognize that impurity level amounts of Mo, Bi, Pb, Mg, As, Be, and Sr would be expected to be present within a steel which meets the limitation of 0.01 wt% or less.  Alternatively, the examiner submits that the absence of Mo, Bi, Pb, Mg, As, Be, or Sr, meets the instant claim as a lower limit is not defined and thus includes zero.  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use 2.0 weight% or less of Mo, W, and/or Cu in view of Matsuzaki.  Matsuzaki teaches addition of 2.0 weight% or less of Mo, W, and/or Cu can be done in order to decrease eddy current loss [Column 14 lines 7-14, Matsuzaki].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 2.0 weight% or less of Mo, W, and/or Cu in the steel of Tomida in order to control grain size as taught by Matsuzaki.  The examiner notes that the overlap and nearness of composition ranges of Tomida modified by Matsuzaki and the instant application is prima facie evidence of obviousness in view of the applicant’s data in the instant specification showing that the different composition ranges can achieve overlapping properties.  See MPEP 2144.05(I).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 5,948,180 B1) herein Tomida, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki, in further view of Okabe et al. (US 6,562,473 B1) herein Okabe.
Regarding claim 5, Tomida modified by Matsuzaki teaches the use of an annealing separator which forms an oxide in final annealing, which can be for example SiO2 [Column 9 lines 43-53, Tomida], wherein the thickness of the oxide is preferably not greater than 0.5 µm in thickness.   Tomida modified by Matsuzaki does not specify the use of forsterite, however the examiner submits the use of forsterite would have been obvious in view of Okabe.  Okabe similarly teaches producing doubly oriented electrical steel sheets [Column 10 lines 57-60, Okabe] wherein an oxide formed from an annealing separator is used on the steel sheet and can be for example forsterite or silica [Column 19 lines 61-64, Okabe].  The examiner submits that one of ordinary skill in the art would recognize that forsterite as taught by Okabe is an equivalent oxide that could be used for the final annealing of Tomida modified by Matsuzaki.  See MPEP 2144.06(II).  Tomida modified by Matsuzaki and Okabe does not specify how much of the forsterite must be this thickness, the examiner submits that absent a specific indication to vary the thickness of the forsterite one of ordinary skill in the art would treat the entirety of the steel sheet with the same amount of forsterite across both surfaces of the sheet, and so the fraction of area having a thickness of within 2 µm from a surface of the steel sheet of the forsterite layer would be 100%.  The examiner notes that the overlap of the forsterite thickness of Tomida modified by Matsuzaki and Okabe and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Tomida modified by Matsuzaki discloses that insulation coatings can be used, however does not specify a layer thickness [Column 11 lines 41-47, Tomida].  Okabe teaches the use of insulating coatings in order to improve iron loss [Column 22 lines 31-34, Okabe] with a thickness of 0.5-5 µm for organic or inorganic coatings [Column 22 lines 64-66, Okabe].  Okabe does not specify a difference in the thickness of the coatings for each side of the steel, the examiner submits that absent a specific indication to vary the coating thickness one of ordinary skill in the art would treat the entirety of the steel sheet with the same coating thickness across both surfaces of the sheet, and so the difference between the thickness of the upper and lower layers would be 0% of the thickness of the lower layer.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the insulating coating of Okabe on the steel of Tomida modified by Matsuzaki in order to improve the iron loss as taught by Okabe.  The examiner notes that the overlap of the coating thickness of Tomida modified by Matsuzaki and Okabe and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al. (US 5,948,180 B1) herein Tomida, in view of Matsuzaki et al. (US 6,322,639 B2) herein Matsuzaki, in further view of Okabe et al. (US 6,562,473 B1) herein Okabe, in further view of Nakamura et al. (US 4,618,377 A) herein Nakamura.
Regarding claim 7, as discussed above claim 6 is unpatentable over Tomida modified by Matsuzaki and Okabe.  Tomida modified by Matsuzaki and Okabe does not specify an average roughness value for the insulating layers, however the examiner submits that absent a specific indication to vary the roughness one of ordinary skill in the art would treat the entirety of the steel sheet with the same roughness across both surfaces of the sheet, and so the difference between the roughness of the upper and lower layers would be 0 µm.  Alternatively the examiner submits a difference in roughness values of 0.3 µm or less be obvious in view of Nakamura.  Nakamura teaches an insulating film for an electrical steel sheet [Column 1 lines 7-11, Nakamura] with a roughness Ra in the range of 0.5-1.5 µm enables stable formation of the film, improves blanking, insulation, and weldability properties [Column 9 lines 8-12, Nakamura].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the film of Tomida modified by Matsuzaki and Okabe to have a roughness Ra in the range of 0.5-1.5 µm to improve blanking, insulation, and weldability.  Tomida modified by Matsuzaki and Okabe and Nakamura does not specify that the roughness should be varied on each side of the steel, the examiner submits that absent a specific indication to vary the roughness one of ordinary skill in the art would treat the entirety of the steel sheet with the same roughness across both surfaces of the sheet, and so the difference between the roughness of the upper and lower layers would be 0 µm.  Alternatively, the examiner notes that both layers would have a roughness range of 0.5-1.5 µm and thus a possible roughness difference of 0-1.0 µm which the examiner notes overlaps with the instantly claimed 0.3 µm or less.  The examiner notes that the overlap of the roughness difference ranges of the instant application and Tomida modified by Matsuzaki and Okabe and Nakamura is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that claims 8 and 11 further would be allowable if written in independent form including all limitations of the base claim and any intervening claims, however these claims are rejected on the grounds of nonstatutory double patenting as discussed below.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-11, the prior art fails to teach or adequately suggest a double oriented electrical steel sheet that has a composition and crystal grain orientation that satisfies claim 1 while also reporting the magnetic properties of claim 1 or a structure or method of making the steel that would make the claimed magnetic properties be inherent.
The closest prior art Okabe has an upper limitation on the area fraction with a good grain orientation of 30-70% and so doesn’t meet the amended claim 1.  The second closest piece of art, Tomida, discloses a grain size of 1-8 times the thickness of the steel sheet, whereas as evidenced by Lee (US 2021/0381073 A1) the secondary recrystallized grains of the instant application would have grain sizes of 20 times or more the thickness of the steel sheet and so the magnetic properties would not be inherent nor naturally flow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-6, 8, and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7-12 of copending Application No. 17/280,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach overlapping composition, the same area fractions of crystal grains at the same angle and same orientation, overlapping forsterite thicknesses, the same insulating layer thickness, the same arrangement of the insulating layer and forsterite on the steel, and overlapping Br values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee has a filing date after the effective filing date of the present application and is prior art and thus is not proper for reliance on the state of the art.  The examiner notes that Lee is not being used as prior art, Lee is merely being used as evidence to show what the secondary recrystallized grain sizes of the steel of the instant application will be and thus the filing date does not need to be before the effective filing date of the prior art.
The examiner notes that double patenting rejections shall not be held in abeyance.  See MPEP 804(B) and 714.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734